652 So. 2d 1264 (1995)
Ralph Z. NAVA, Petitioner,
v.
STATE of Florida, Respondent.
No. 94-2737.
District Court of Appeal of Florida, Fourth District.
April 12, 1995.
Ralph Z. Nava, Belle Glade, pro se petitioner.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for respondent.
PER CURIAM.
Ralph Z. Nava, an incarcerated pro se petitioner, seeks a writ of habeas corpus for purposes of filing a belated appeal of the trial *1265 court's order, rendered January 10, 1989, denying his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850. The state does not argue petitioner's assertion that he was not provided a copy of the trial court's order following its entry, and the order on its face fails to provide the necessary notice that appellant had thirty days to file a notice of appeal. State ex rel. Shevin v. District Court of Appeal, Third District, 316 So. 2d 50 (Fla. 1975).
Although there does not appear to be any specific time limitation in which a petitioner such as Nava may seek a belated appeal, the state naturally argues that such appeal should be barred by the doctrine of laches. The state, however, does not argue any specific prejudice that would befall it because of petitioner's delay in seeking this relief  it simply argues the passage of time should work to bar this belated appeal. Without the showing of some specific prejudice, we cannot say petitioner's claim is barred by laches. See Bashlor v. Wainwright, 374 So. 2d 546 (Fla. 1st DCA 1979).
Accordingly, we grant the petition for writ of habeas corpus, to allow petitioner to file a belated notice of appeal, which must be filed within thirty days of the issuance of this opinion.
GLICKSTEIN, GUNTHER and POLEN, JJ., concur.